09-0356-cv (L), 09-0359-cv (Con)
AMS Group v. J.P. Morgan Chase



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN
CITING A SUM M ARY O RDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 29 th day of March, two thousand ten.

PRESENT:          REENA RAGGI,
                  PETER W. HALL,
                                    Circuit Judges,
                  GREGORY W. CARMAN,*
                                    Judge.
-------------------------------------------------------------------

AMS GROUP LLC,
                                    Plaintiff,

DONALD GREAVES, SAINT CLAIR JACKSON,
                   Plaintiffs-Appellants,

                  v.                                                   Nos. 09-0356-cv (L),
                                                                       09-0359-cv (Con)


J.P. MORGAN CHASE BANK,
                                    Defendant-Appellee.
--------------------------------------------------------------------



         *
         Judge Gregory W. Carman of the United States Court of International Trade,
sitting by designation.
APPEARING FOR APPELLANTS:                  DONALD C. GREAVES, pro se (Saint Clair
                                           Jackson, pro se, on the brief), Brooklyn, New
                                           York.

APPEARING FOR APPELLEE:                    JESSICA H. COSTANZO, Cullen and Dykman
                                           LLP, New York, New York.


       Appeal from a judgment of the United States District Court for the Southern District

of New York (Laura Taylor Swain, Judge).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court entered on August 15, 2008, is

AFFIRMED.

       Plaintiffs Donald Greaves and Saint Clair Jackson appeal pro se from the district

court’s award of summary judgment in favor of defendant J.P. Morgan Chase Bank

(“Chase”). We review a district court’s summary judgment award de novo, viewing the facts

in the light most favorable to the non-moving party. See Havey v. Homebound Mortgage,

Inc., 547 F.3d 158, 163 (2d Cir. 2008). In doing so, we assume the parties’ familiarity with

the facts and the record of prior proceedings, which we reference only as necessary to explain

our decision to affirm.

       As an initial matter, we decline to address the application of third-party standing

requirements to this appeal and instead exercise hypothetical jurisdiction to reach the merits

of plaintiffs’ claims. See Moore v. Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 511 n.5

(2d Cir. 2005). Upon a thorough review of the record, we identify no error in the district

court’s conclusion that plaintiffs’ Equal Credit Opportunity Act (“ECOA”) and tortious

                                              2
interference claims, which are subject to two- and three-year statutes of limitations,

respectively, see 15 U.S.C. § 1691e(f); N.Y. C.P.L.R. § 214(4), are time-barred. Plaintiffs

became aware of Chase’s refusal to extend credit to the AMS Group no later than May 7,

2004. Their August 3, 2007 complaint is therefore untimely under either limitations period.

        While the limitations period governing an ECOA or tortious interference claim may

be equitably tolled under some circumstances, see, e.g., Ramsdell v. Bowles, 64 F.3d 5, 9 (1st

Cir. 1995); Shared Commc’ns Servs. of ESR, Inc. v. Goldman, Sachs & Co., 38 A.D.3d 325,

326, 832 N.Y.S.2d 32, 34 (1st Dep’t 2007), the district court properly concluded that

plaintiffs failed to demonstrate any entitlement to such relief. Plaintiffs’ filing of a complaint

with the Federal Reserve Bank of New York does not merit equitable tolling, as the filing

was not a prerequisite to plaintiffs’ right to seek relief in federal court. Cf. Higgins v. N.Y.

Stock Exch., Inc., 942 F.2d 829, 833-34 (2d Cir. 1991). Nor does plaintiffs’ pro se status

provide a basis for such relief. See Smith v. McGinnis, 208 F.3d 13, 18 (2d Cir. 2000).

Finally, plaintiffs’ contention that defendant should be equitably estopped from asserting a

statute of limitations defense because it impeded the timely filing of their federal complaint

is also without merit. See Dillman v. Combustion Eng’g, Inc., 784 F.2d 57, 60-61 (2d Cir.

1986) (noting that equitable estoppel may prevent defendant from asserting limitations

defense “where the plaintiff knew of the existence of his cause of action but the defendant’s

conduct caused him to delay bringing his lawsuit” (internal quotation marks omitted)).

Plaintiffs have adduced no evidence demonstrating that they were unable to file a federal

complaint in May 2004, when they filed their complaint with the Federal Reserve Bank of

                                                3
New York, much less that such inability resulted from Chase’s conduct.

       We have considered plaintiffs’ remaining arguments on appeal and conclude that they

lack merit. For the foregoing reasons, the judgment of the district court is AFFIRMED.

Plaintiffs’ motion to substitute the three-year statute of limitations under the Consumer

Credit Protection Act for the two-year statute of limitations that governs ECOA claims is

DENIED, as is their motion to reinstate their demand for a jury trial.


                                   FOR THE COURT:
                                   CATHERINE O’HAGAN WOLFE, Clerk of Court




                                             4